Citation Nr: 1025063	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for residuals of dislocated 
ribs.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in December 2008, a statement of the case was issued in 
February 2009, and a substantive appeal was received in February 
2009.  The Veteran participated in a RO informal conference in 
November 2008; the report is of record.  The Veteran testified at 
a Board hearing in March 2010; the transcript is of record.

At the Board hearing, the Veteran submitted new evidence in 
support of his appeal, and waived RO review of such additional 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).

The August 2008 rating decision granted entitlement to service 
connection for left shoulder acromioclavicular separation, and 
cervical spine and left trapezius strain, assigning separate 10 
percent ratings, effective October 5, 2007.  In February 2009, 
the Veteran perfected an appeal with regard to the disability 
ratings assigned, and specifically stated that such disabilities 
should be assigned separate 20 percent disability ratings.  While 
it is generally presumed that a Veteran is seeking the maximum 
schedular rating, in this case the Veteran specifically stated 
that he was seeking only separate 20 percent disability ratings 
for his service-connected cervical spine and left shoulder 
disabilities.  AB v. Brown, 6 Vet. App. 35 (1993).  In an October 
2009 rating decision, the RO assigned a 20 percent disability 
rating to cervical spine strain, and a 20 percent disability 
rating to left trapezius strain, both effective October 5, 2007.  
In a November 2009 submission, the Veteran expressed satisfaction 
with the disability ratings assigned and withdrew his appeal 
prior to certification to the Board.  Thus, the Board does not 
have jurisdiction of such issues.  

An April 2009 rating decision denied entitlement to service 
connection for thoracic spine disability.  The Veteran filed a 
notice of disagreement in July 2009 and a statement of the case 
was issued in October 2009.  The Veteran did not file a 
substantive appeal, and specifically withdrew his appeal in the 
November 2009 submission.  Thus, the Board does not have 
jurisdiction of such issue.

The issue of entitlement to service connection for sleep apnea is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further action 
is required on his part.


FINDING OF FACT

A chronic rib disability is not currently shown.


CONCLUSION OF LAW

Chronic residuals of dislocated ribs were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

With regard to the residuals of dislocated ribs issue in 
appellate status, a VCAA letter was issued in May 2008, which 
predated the August 2008 rating decision.  Thereafter, another 
VCAA letter was issued in December 2008.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the types of evidence 
necessary to establish a disability rating and effective.  Id.; 
but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, and post-service private 
medical records.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a 
VA examination in January 2009.  The examination report obtained 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
claim of service connection for residuals of dislocated ribs.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran asserts that due to cervical spine and left shoulder 
disabilities which occurred in service, and which are now 
service-connected, his muscles tighten and knock his ribs out of 
place.  

The Board notes that service connection has been denied for 
thoracic spine disability, and such issue is not in appellate 
status.

Service treatment records do reflect treatment for neck, upper 
back, and left shoulder pain; however, such records do not 
reflect any treatment for dislocated ribs.  A September 1992 
examination performed for separation purposes does not reflect 
any defect of the ribs.

A May 2008 statement from Greg D. Doxey, a chiropractor, states 
that the imbalance of the rombard-trapezius and muscle increased 
with pressure causes tense-stress and rotation of the dorsal 
spine which then influences the "c/s" to subluxate which causes 
rib irritation.  

In January 2009, the Veteran underwent a VA examination.  The 
Veteran reported that he was injured in service when a drive 
shaft fell on his chest.  He claimed that when this occurred he 
sustained "separated ribs" and a thoracic spine condition.  The 
Veteran reported that when his chiropractor works on his back, 
neck and shoulder, his chiropractor has to put his left upper 
ribs back in.  These are ribs that are adjacent to the upper 
thoracic spine.  With respect to the ribs, he cannot really tell 
the difference between a rib abnormality and his upper back 
abnormality.  He has been told by his chiropractor that his ribs 
are out, and he can feel it when the chiropractor pops them back 
in.  He does not have a history of fractured ribs.  He had no 
anterior or lateral rib complaints.  Upon physical examination, 
the examiner diagnosed cervical spine strain; left upper back 
strain which includes the left trapezius; and, left shoulder 
acromioclavicular separation.  With regard to the claimed 
"separated ribs" a thoracic x-ray examination was ordered to 
determine whether there was any abnormality of the ribs, but the 
examiner did not see this as a separate issue from his thoracic 
strain.  He has no history of fractured ribs.  Typically, ribs 
"popping out" of the insertion to the spine is something 
chiropractors deal with and would not be considered to be 
separate from a thoracic spine condition.  There was no evidence 
of rib dysfunction so no diagnosis was rendered.  A thoracic 
spine x-ray examination was normal.

In March 2010, the Veteran submitted correspondence from Dr. 
Doxey, which stated that the Veteran had been treated since 2004 
for cervical-neck, dorsal "upper back," bilateral shoulder 
pain, and mild lower back symptoms.  These symptoms cause 
irritation, numbness, radiation, tingling, and headaches.

Based on review of the medical evidence of record, there has been 
no diagnosed disability pertaining to the ribs.  Dr. Doxey, the 
Veteran's treating chiropractor, has indicated that the Veteran's 
ribs become irritated during chiropractic treatment; but has not 
provided a diagnosis of a rib disability.  Pain is not analogous 
to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (the claimant was seeking service connection for a 
neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court held 
that pain alone without a diagnosed or identifiable underlying 
malady or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the Board 
or the Court.)  

The Veteran has not identified a disability of the ribs and none 
is shown in the record.  As the January 2009 VA examiner 
explained, ribs popping out of the insertion to the spine is 
something chiropractors deal with and would not be considered to 
be separate from a thoracic spine condition.  The examiner found 
that there was no evidence of rib dysfunction and stated that 
there was no rib diagnosis.  In the absence of proof of a current 
disability of a rib disability, there can be no valid claim.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A veteran's belief that 
he is entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer, 3 Vet. App. at 225.  In the absence of any 
competent evidence of a rib disability, the Board must conclude 
the Veteran does not currently suffer from such a disability.  
For such reasons, service connection is not warranted.

In summary, as a rib disability was not shown in service, and 
there is no evidence of record reflecting a current rib 
disability, to include as due to service-connected disabilities, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for residuals of 
dislocated ribs.


ORDER

Entitlement to service connection for chronic residuals of 
dislocated ribs is denied.


REMAND

The medical evidence of record reflects a diagnosis of mild 
obstructive sleep apnea syndrome.  The Veteran asserts that his 
sleep apnea manifested in service, and/or is due to, or 
aggravated by, his service-connected disabilities, specifically 
his chronic cervical spine strain and chronic left trapezius 
strain status post left shoulder acromioclavicular separation.  
The Veteran has testified that he experienced sleeping difficulty 
during service, and references a June 1988 service treatment 
record, which shows complaints of restlessness at night, sore 
throat, coughing, and loss of appetite, and an inability to sleep 
at night due to a cough.  In light of the lay statements of the 
Veteran that he has experienced sleep symptoms since service, the 
Board has determined that the Veteran should undergo a VA 
examination to assess the nature and etiology of his sleep apnea.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of his sleep apnea.  It 
is imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to the following:

a)  Did sleep apnea at least as likely as 
not (a 50% or higher degree of probability) 
have its clinical onset during the 
Veteran's period of service, or is sleep 
apnea otherwise related to such period of 
service.   

b)  Is sleep apnea at least as likely as 
not (a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's cervical spine disability or 
chronic left trapezius strain?

c)  If not, has sleep apnea at least as 
likely as not (a 50 percent or higher 
degree of probability) undergone a 
permanent increase in severity due to the 
Veteran's cervical spine disability or 
chronic left trapezius strain, and if so, 
what measurable degree of sleep apnea is 
due to cervical spine disability or chronic 
left trapezius strain?

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinions with the service treatment records 
which reflect complaints of restlessness 
and inability to sleep, and the post-
service medical evidence.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of entitlement to 
service connection for sleep apnea.  If the 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


